Per Curiam: The certiorari in this case was properly dismissed. The petition shows no reason why an appeal could not have been taken. It is unlike the case of McNerney v. Newberry, 37 Ill. 91, cited by appellant. In that case the defendant, Avho had been summoned as a garnishee, was discharged by the justice, who afterwards, without further notice, rendered judgment against him. In this case the petitioner, who had also been summoned as a garnishee, was not discharged, but the magistrate rendered Avhat he called a conditional judgment against him, to be set aside in a certain contingency, and the petitioner gave himself no further trouble. This Avas a degree of negligence fatal to his petition. The judgment is affirmed. Judgment affirmed.